11-4151
        Jiggetts v. Local 32BJ SEIU


                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
     TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
     AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
     COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
     FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
     OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
     PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
     NOT REPRESENTED BY COUNSEL.

 1           At a stated term of the United States Court of Appeals
 2      for the Second Circuit, held at the Daniel Patrick Moynihan
 3      United States Courthouse, 500 Pearl Street, in the City of
 4      New York, on the 9th day of November, two thousand twelve.
 5
 6      PRESENT:
 7                       RICHARD C. WESLEY,
 8                       DENNY CHIN,
 9                            Circuit Judges,
10                       DAVID G. LARIMER,*
11                            District Judge.
12
13      _____________________________________
14
15      Kyle Jiggetts,
16
17                                Plaintiff-Appellant,
18
19                       v.                              11-4151
20
21      Local 32BJ SEIU, Allied
22      International Union,
23
24                    Defendants-Appellees.
25      ____________________________________


                *
             Judge David G. Larimer, of the United States District
        Court for the Western District of New York, sitting by
        designation.
 1   FOR PLAINTIFF-APPELLANT:    Kyle Jiggetts, pro se, Bronx,
 2                               New York.
 3
 4   FOR DEFENDANTS-APPELLEES:   Andrew L. Strom, Office of the
 5                               General Counsel, SEIU Local
 6                               32BJ, New York, NY; Sumanth
 7                               Bollepalli, Weissman & Mintz
 8                               LLC, New York, NY.

 9       Appeal from a judgment and an order of the United

10   States District Court for the Southern District of New York

11   (Stein, J.; Ellis, M.J.).

12       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

13   AND DECREED that the judgment and the order of the district

14   court are AFFIRMED.

15       Appellant Kyle Jiggetts, proceeding pro se, appeals the

16   district court’s judgment dismissing his claims under Title

17   I of the Labor Management Reporting and Disclosure Act, 29

18   U.S.C. §§ 411-15, and § 301 of the Labor Management

19   Relations Act (“LMRA”), 29 U.S.C. § 185.   The panel has

20   reviewed the briefs and the record in this appeal and agrees

21   unanimously that oral argument is unnecessary because “the

22   facts and legal arguments [have been] adequately presented

23   in the briefs and record, and the decisional process would

24   not be significantly aided by oral argument.”   Fed. R. App.

25   P. 34(a)(2)(C).   We assume the parties’ familiarity with the



                                   2
 1   underlying facts, the procedural history of the case, and

 2   the issues on appeal.

 3       This Court reviews de novo a district court’s dismissal

 4   of a complaint pursuant to Rules 12(b)(1) and 12(b)(6),

 5   “construing the complaint liberally, accepting all factual

 6   allegations in the complaint as true, and drawing all

 7   reasonable inferences in the plaintiff’s favor.”     Chambers

 8   v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002); see

 9   also TradeComet.com LLC v. Google, Inc., 647 F.3d 472, 475

10   (2d Cir. 2011).   The denial of a motion for leave to amend

11   the complaint is reviewed for abuse of discretion; however,

12   where the denial is based on rulings of law, it is reviewed

13   de novo.   See Papelino v. Albany Coll. of Pharmacy of Union

14   Univ., 633 F.3d 81, 88 (2d Cir. 2011).

15       Here, an independent review of the record and relevant

16   case law reveals that the district court properly adopted

17   the magistrate judge’s recommendations to grant the motions

18   to dismiss and deny the motion to amend the complaint.    We

19   affirm substantially for the reasons stated by the

20   magistrate judge in his thorough February 24, 2010 and May

21   14, 2010 reports and recommendations.

22


                                   3
1       We have considered Jiggetts’s remaining arguments and

2   find them to be without merit.   Accordingly, we AFFIRM the

3   judgment and the order of the district court.
4
5                              FOR THE COURT:
6                              Catherine O’Hagan Wolfe, Clerk
7
8




                                 4